DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed April 26, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1, 13, and 24 are amended.  Claims 1-5, 7-11, 13-17, 19, 21, 24, and 25 are pending and have been fully considered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted March 23, 2022 and June 8, 2022 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 10, 13-17, 21, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mezger et al. (U.S. Patent No. 4,523,555, herein “Mezger”).
Regarding Claims 1 and 13, Mezger discloses an engine block (3) for an internal combustion engine (1), block (3) having a cylinder bore (37) surrounded by an inner cylinder bore wall (15) that includes a liner stop mechanism (23) positioned a distance from an upper end (22) of the inner cylinder bore wall (see Figure).  Mezger discloses that liner stop mechanism (23) locates and supports a liner (4) in the cylinder bore (functional implication of mechanism (23), see Figure and column 3, lines 2-5 “rests”), wherein the engine block has an outer cylinder block wall (20) that surrounds at least a portion of the cylinder bore wall (see Figure), and wherein the outer cylinder block wall includes a first rib (second instance of rib (20) from top) positioned above liner stop mechanism (23) and a second rib (bottom instance of rib (20)) positioned below liner stop mechanism (23) relative to a cylindrical axis of the cylinder bore (see Figure), thereby straddling mechanism (23).  Mezger discloses that the first rib is located below the upper end (22) of the inner cylinder bore wall and the second rib is located above a lower end (38) of the inner cylinder bore wall (see Figure).
Regarding Claims 2 and 14, Mezger discloses that the first rib (second instance of rib (20) from top) is positioned closer to liner stop mechanism (23) than the second rib (bottom instance of rib (20)).   
Regarding Claims 3, 4, 15, and 16, Mezger discloses a plurality of various ribs spaced at different intervals around the liner stop mechanism, and therefore the claims read upon the teachings of Mezger (see Figure).
Regarding Claims 5 and 17, while it is appreciated that the figures of Mezger are not to scale, the Figure would provide a teaching to one of ordinary skill in the art to provide the first rib having a first width and the second rib having a second width, the widths of the first and the second ribs extend in a direction of the cylindrical axis of the cylinder bore, and the first width and the second width are the same, according to the recitation of Claims 5 and 17.
Regarding Claim 7, Mezger discloses that the first rib has a first height and the second rib has a second height, the heights of the first and the second ribs extend in a direction perpendicular to the cylindrical axis of the cylinder bore (see Figure).  
Regarding Claims 9 and 21, Mezger discloses that the cylinder bore includes a mid-portion that spans between an upper end and a lower end (see Figure), wherein liner stop mechanism (23) is located near the upper end (22) of the cylinder bore (see Figure).  
Regarding Claim 10, Mezger discloses that the cylinder bore includes a mid-portion that spans between an upper end and a lower end (see Figure), wherein liner stop mechanism (23) is located in the mid-portion of the cylinder bore (see Figure).  
Regarding Claim 24, Mezger discloses that the liner assembled in the cylinder bore wherein the liner stop mechanism (23) engages with the liner to retain the liner in the cylinder bore (see Figure and column 3, lines 2-5).
Regarding Claim 25, Mezger discloses that the first rib includes two ribs (top two instances of rib (21)) and the second rib includes two ribs (lower two instances of ribs (21)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mezger in view of Yasuki et al. (WO 2005/068814 A1, herein “Yasuki Second Interpretation”).
Regarding Claim 8, Mezger discloses the invention substantially as claimed, including wherein the outer cylinder block wall includes a first outer cylinder block wall (left side of Figure) and a second outer cylinder block wall (right side of Figure), but is silent concerning each of the first and the second outer cylinder block walls having respective first and second ribs.
However, Yasuki Second Interpretation discloses that the outer cylinder block wall includes a first outer cylinder block wall (left side of Figure 6) and a second outer cylinder block wall (right side of Figure 6) each include a first rib (36) and a second rib (see Figure 6, lower exterior bulge adjacent stop mechanism (35a)).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder assembly of Mezger by providing each side of the cylinder block having first and second ribs as described in Yasuki Second Interpretation in order to provide greater support in the cylinder wall adjacent the stop mechanism where increased forces may occur during engine operation.
Regarding Claim 11, Mezger discloses the invention substantially as claimed, including wherein the cylinder bore includes a mid-portion that spans between an upper end and a lower end (see Figure), but does not describe that the liner stop mechanism being located near the lower end of the cylinder bore.
However, the claimed upper and lower ends of the cylinder bore may be interpreted as either opposite ends of the bore.  Under the Yasuki Second Interpretation, the upper end is being interpreted as rib (36) and the lower end is longitudinally opposite this upper end.  Within this interpretation, the liner stop mechanism (35a) is located near the lower end of the cylinder bore.
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder assembly of Mezger by locating a liner stop mechanism near the lower end of the cylinder bore as described in Yasuki Second Interpretation in order to provide greater support in the cylinder wall adjacent the stop mechanism where increased forces may occur during engine operation.
Regarding Claim 19, Mezger discloses the invention substantially as claimed, but is silent concerning multiple cylinder assembles arranged in a line.  
However, Yasuki Second Interpretation discloses that it is very well-known in the art of engine design to provide an in-line engine with multiple cylinders (see Figure 3). Further, each cylinder bore is illustrated as having a set of the first and second ribs wherein a first set of the first and second ribs extend towards an adjacent set of the first and second ribs (see Figure 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder assembly of Mezger by locating providing first and second ribs on each cylinder in an in-line cylinder design as described in Yasuki Second Interpretation in order to provide greater support in the cylinder wall adjacent the stop mechanism where increased forces may occur during engine operation.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT MOUBRY/Primary Examiner, Art Unit 3747